Citation Nr: 1510588	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-33 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Francis Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, which included service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge in July 2013 via videoconference.   A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

The most probative medical evidence demonstrates that the Veteran is diagnosed with PTSD as a result of his fear of hostile military or terrorist activity, and his PTSD aggravates the severity of his diagnosed bipolar disorder.    


CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric disability, variously diagnosed as PTSD and bipolar disorder, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3) (2014).

The Veteran asserts that he has a psychiatric disability secondary to experiences while serving in Vietnam.  In his April 2008 stressor statement, he reported the following stressors:  1). while assigned to Landing Zone (LZ) Uplift, his base camp was subjected to mortar and rocket attacks two to three times per week; and 2). while going from Bong Son to Quin Nhon, the "EOD" person who assisted his unit was blown up by a booby trap.  He stated that they moved the body for medivac by helicopter.  In an undated letter from Long Island Counseling Center, a nurse practitioner noted the Veteran's statement that his war time experience in Vietnam "destroyed my life."  

The Veteran's service personnel records confirm that he served in Vietnam from August 1968 to September 1970 with a military occupational specialty of Military Policeman (MP) and that he was attached to the 66th MP Co, 93d MP Bn.  The Veteran indicates that his main tasks as a MP included convoy escort, guarding enemy prisoners of war, patrolling, and guard duty.  

regulatory changes which became effective on July 13, 2010, state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  Notably, the Veteran has consistently provided statements and testimony that he was fearful during his reported mortar and rocket attacks.  His claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  An in-service stressor is therefore established.  

The dispositive issue therefore is whether the Veteran has a current diagnosis of PTSD that is related to the in-service stressor.

A July 2012 VA examiner did not diagnose the Veteran with PTSD. Rather, the examiner diagnosed the Veteran with bipolar disorder, not otherwise specified (NOS), and determined that such disorder is less likely due to his military service or to a fear of hostile military or terrorist activity in Vietnam, based on its onset and course of symptoms.  The examiner however did not further elaborate.
 
To the contrary, a Licensed Clinical Social Worker (L.C.S.W.) working as a Readjustment Counselor associated with the Nassau Vet Center diagnosed the Veteran with PTSD secondary to his experiences in Vietnam.  See the L.CS.W.'s January 2010 correspondence. 

The L.C.S.W. noted that the Veteran had been seen at the Long Island Counseling Center since 1988, but it was not until he came to the Nassau Vet Center in 2009 that had he undergone psychotherapy and group therapy, and it was not until the month prior that he addressed his combat trauma.  The L.C.S.W. strongly believed that the Veteran most likely had been suffering in silence with his PTSD since returning from Vietnam, referencing the Veteran's intake score on the PTSD Checklist (PCL) was a 78 out of 85 which indicates an extremely high score for the presence of PTSD symptoms (the cut off is 50).  Upon return from Vietnam, the Veteran was afraid of people and became isolated and withdrawn.  The L.C.S.W. noted that although the Veteran may not have received a decoration indicative of combat, which is not to say that he was not exposed to life threatening and traumatic events during his tour in Vietnam as a MP.  This competent opinion authored by a L.C.S.W. is probative and well-articulated.

Similarly, F.D, M.D, a private medical doctor associated with Long Island Behavioral Medicine, P.C., concluded that the Veteran is currently diagnosed with PTSD which is causally related to his experiences while serving in Vietnam.  See Dr. F.D.'s December 2013 psychiatric evaluation report.  This doctor also determined that it is likely that the Veteran's PTSD contributed to the severity of his bipolar disorder, particularly his episodes of depression that resulted in psychiatric hospitalizations.  

Dr. F.D. reasoned that, as is common with military service-related PTSD, the Veteran was not very open or willing to discuss his military experiences or PTSD symptoms in treatment due to feelings of guilt, embarrassment, and fears related to stigma, except when he attended individual and group psychotherapy at the Nassau Vet Center.  Dr. F.D. explained that avoidance symptoms commonly include a reluctance to discuss such experiences and symptoms, even in long-term relationships.  Despite the Veteran's avoidance, it was noted that a psychiatrist documented his clinical judgment that he was experiencing psychiatric difficulties related to his military service and seven symptoms that resulted in significant work -related difficulties and family/relationship difficulties since he returned from Vietnam in 1970.  

Dr. F.D. agreed with the L.CS.W.'s assessment that the Veteran's score on the PCL was well- above any reasonable cutoff score and is strongly supportive of the diagnosis of PTSD. 

Dr. F.D. also indicated that the Veteran's diagnosis of bipolar disorder does not exclude the possibility of a diagnosis of PTSD. In fact, the doctor indicated that, for many, the diagnosis of bipolar disorder increases the vulnerability of developing PTSD after a traumatic event or events.  Dr. F.D. explained that the Veteran describes symptoms of PTSD and impairment of psychosocial functioning as a direct result of PTSD from when he returned from service in 1970, while bipolar disorder did not become apparent for several years later.  

In further support of the diagnosis of PTSD, Dr. F.D. stated that medical research and experience has demonstrated that up to 80 percent of those diagnosed with PTSD are also diagnosed with additional psychiatric conditions; therefore, it is likely that the Veteran's PTSD has contributed to the severity of his bipolar disorder, particularly his episodes of depression that resulted in psychiatric hospitalizations.  

Dr. F.D. noted further that the Veteran's medication choices for PTSD are greatly limited because of his bipolar disorder.  He explained further that research and experience has demonstrated that psychotherapy, including cognitive behavioral strategies, is the treatment of choice for military-related PTSD, and antidepressants are less likely to be helpful for such diagnosis.  The doctor stated that the Veteran's consistent reports of experiencing little benefit from his prescribed anti-depressants is also consistent with the diagnosis of military-related PTSD.  

Dr. F.D. concluded, with a reasonable degree of medical certainty, that the Veteran is diagnosed with both PTSD and bipolar disorder using DSM-IV criteria.  He further determined that the PTSD diagnosis is causally related to the Veteran's Vietnam experiences in the US military, and the PTSD has increased the severity of his bipolar disorder. 

The December 2013 medical opinion is the most probative opinion of record as to the Veteran's current psychiatric diagnoses because it was authored by a medical doctor who examined the Veteran and reviewed the information provided to him in the claims file.  In addition, this medical doctor, Dr. F.D., provided an extremely detailed psychiatric history of the Veteran, and reconciled his opinion with the remaining evidence of record.  The opinion is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In consideration of all evidence, both lay and medical, and especially to include the highly probative December 2013 opinion authored by Dr. F.D., service connection for PTSD and bipolar disorder is established.  

The Board does not express any opinion as to the severity of the now service-connected PTSD and bipolar disorder for the purposes of assigning a disability rating.  The determination will be made by the RO on receipt of this decision.  Fervenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a psychiatric disability, variously diagnosed as PTSD and bipolar disorder, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


